          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

Dr. George Richardson,                       §
Rosalie Weisfeld, Austin                     §
Justice Coalition, Coalition                 §
of Texans with Disabilities,                 §
Move Texas Civic Fund,                       §
League of Women Voters                       §
Of Texas and American GI                     §
Forum of Texas, Inc.                         §
                    Plaintiffs,              §
                                             §
v.                                           §       Civil Action No.: 5:19-CV-00963
                                             §
Texas Secretary of State                     §
Trudy Hancock, in her official               §
Capacity as Brazos County                    §
Elections Administrator and                  §
Perla Lara in her official                   §
Capacity as City of McAllen,                 §
Texas Secretary,                             §
                   Defendants                §

       DEFENDANT BRAZOS COUNTY ELECTIONS ADMINISTRATOR TRUDY
     HANCOCK’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER
                              FRCP 12(b)(6)

TO THE HONORABLE JUDGE OF THIS COURT:

        Defendant Brazos County Elections Administrator Trudy Hancock (hereinafter

“Hancock”) files this Motion to Dismiss for failure to state a claim upon which relief may be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendant Hancock offers the

following:

                                       I.        Background

        Plaintiffs filed their Original Complaint on August 7, 2019 (hereinafter “Complaint”).

Plaintiffs filed this lawsuit against Defendant Hancock only in her official capacity as the Brazos

County Elections Administrator.



Trudy Hancock’s Motion to Dismiss                                                           Page 1
          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 2 of 8



       Plaintiffs’ Complaint does not state a valid claim nor seek specific relief from Hancock.

Rather, the Complaint seeks to enjoin Hancock (and 253 other Texas Counties who are not parties

to this suit) from following state law as established by the Texas Legislature. Plaintiffs have failed

to allege any facts or law that would allow the Court to determine that Hancock is a necessary

party to this litigation. In fact, Plaintiffs’ pleadings negate the need for Hancock as a party because

only the Texas Legislature has the authority to provide the relief sought. Hancock lacks statutory

authority to provide the relief sought because she is obligated, as a matter of law, to follow the

mail-in ballot elections procedures mandated by the Texas Elections Code.

                                     II.     Argument & Authorities

  A. 12(b)(6) Standard

       A pleading must contain “a short and plain statement of the claim showing the pleader is

entitled to relief.” FED. R. CIV. P. 8(a)(2). While this does not require the plaintiff to present

“detailed factual allegations” to support its claims, the pleading may not be a simple recitation of

the elements of a cause of action, but must contain sufficient facts, accepted as true, to “state a

claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see

also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–57 (2007). This standard asks for more than

the possibility of the defendant’s liability but requires the plaintiff show the plausibility of

entitlement to relief under the law. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 557

(plausibility standard requires more than the previous “probability standard”).

       To survive a motion to dismiss, the complaint must present sufficient facts that would allow

the court to draw the reasonable inference that the defendant is liable for the alleged misconduct.

See Iqbal, 556 U.S. at 678. While the court must take all allegations contained in the complaint as




Trudy Hancock’s Motion to Dismiss                                                               Page 2
          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 3 of 8



true, mere conclusory statements will not suffice. Id. Further, the court is not required to accept as

true any legal conclusions couched as factual allegations. Id.

   B. Under the Texas Election Code, a County Elections Administrator has no discretion
      in evaluating voter signatures

       Plaintiffs correctly state that Chapter 87 of the Texas Elections Code governs the

appointment and composition of an Early Voting Ballot Board and the review of mail-in ballots.

Doc. 1 at ¶¶ 35-40; Tex. Elec. Code Ch. 87. The Early Voting Ballot Board consists of a presiding

judge and at least two other members, all of whom are selected from lists provided by the political

parties with nominees on the general election ballot. Tex. Elec. Code §87.002. The presiding judge

is selected from the list provided by the political party whose nominee for governor received the

most votes in the county in the most recent gubernatorial general election. Id.

       The Early Voting Ballot Board verifies whether a signature is valid. Id. at §87.041.

However, the Early Voting Clerk can establish a Signature Verification Committee. Id. at § 87.027

(a Signature Verification Committee can also be established by written request of 15 voters within

the political subdivision holding the election). A Signature Verification Committee is selected in

the same manner as the Early Voting Ballot Board (i.e. from a list provided by the political parties

participating in the election). Id. The Early Voting Ballot Board and Signature Verification

Committee follow the same procedures to determine if a signature is valid. Compare id. at

§87.207(i) and §87.041(e) and (f). However, in the case where a Signature Verification Committee

determines that a signature does not match, the Early Voting Ballot Board may review the

signatures and determine that the signatures do match, by a majority vote of the Board. Id. at

§87.027(j). Therefore, in elections that have a Signature Verification Committee, there is a second

evaluation of rejected signatures.




Trudy Hancock’s Motion to Dismiss                                                              Page 3
          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 4 of 8



       At no time does a County Elections Administrator have discretion to intervene in this

process of mail-in ballot validation, whether the mail-in ballots are reviewed by only the Early

Voting Ballot Board, or both the Early Voting Ballot Board and a Signature Verification

Committee. Once these boards and committees are created, no county official has a right to inject

their own opinion into whether a mail-in ballot is valid or not. An Elections Administrator is not a

member of either the Early Voting Ballot Board or the Signature Verification Committee. The

Texas Legislature established that only the Early Voting Ballot Board or the Signature Verification

Committee have the authority to determine the validity of mail-in ballots.

   C. Plaintiffs lack standing

       Even if Plaintiffs’ allegations are true, and Texas’ Elections Code violates the U.S.

Constitution, Defendant Hancock has no authority to remedy the complaint. The only proper party

to this suit is the State of Texas because what the Plaintiffs allege is that state law is

unconstitutional. They do not allege that Hancock did anything other than follow the law.

Therefore, Hancock is not a proper party to this suit. See Ass'n of Cmty. Organizations for Reform

Now v. Fowler, 178 F.3d 350, 356 (5th Cir. 1999) (A plaintiff must demonstrate that he has

“suffered ‘injury in fact,’ that the injury is ‘fairly traceable’ to the actions of the defendant, and

that the injury will likely be redressed by a favorable decision.”); NiGen Biotech, L.L.C. v. Paxton,

804 F.3d 389, 396 (5th Cir. 2015) (“To have standing to sue, the plaintiff must

demonstrate injury in fact that is fairly traceable to the defendant's conduct and that would be

redressed by a favorable judicial decision.”). As argued below, Plaintiffs cannot show, and their

Complaint does not allege, that a favorable judicial decision against Hancock will remedy their

injury. Therefore, Plaintiffs lack standing to sue Hancock.




Trudy Hancock’s Motion to Dismiss                                                              Page 4
         Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 5 of 8



   D. Count I fails to state a claim against Hancock

       In the Complaint, Plaintiffs do not make a single allegation of wrongdoing against

Hancock, other than that she followed Texas law. Count I states:

       By mandating the unilateral and non-reviewable rejection of mail-in ballots due to
       an alleged signature mismatch without according pre-rejection notice, an
       opportunity to be heard, and an ability to cure, Texas’ scheme as outlined in Texas
       Election Code §§ 87.041(b)(2) and (d), both on its face and as it is applied, violates
       the Due Process Clause of the Fourteenth Amendment. Defendants deprived and
       continue to deprive Texas voters, including Mr. Richardson and Ms. Rosalie, voters
       provided support by organizational Plaintiffs, and voters who are members of
       associational Plaintiffs, of adequate procedural due process to protect their
       fundamental right to vote.

Doc. 1 at ¶ 57 (emphasis added). Plaintiffs go on to suggest that Texas law should allow a voter to

cure any defect in a mail-in ballot. Id. at ¶¶ 58-9. Nothing in Count I alleges that Hancock did

anything improper. In fact, Hancock is not even mentioned in Count I. Hancock did not review the

signatures in question and did not rule that the mail-in ballot was invalid. Therefore, Hancock

should be dismissed from this suit because she is not a proper party and, even if Plaintiff’s

allegations are true, Hancock cannot provide a remedy without violating Texas law by superseding

the judgment of the Early Voting Ballot Board.

   E. Count II fails to state a claim against Hancock

       Count II also fails to state a claim against Hancock. Count II states, in part:

        Texas Election Code Sections 87.041(b)(2) and (d), by mandating the unilateral,
        arbitrary, and ad hoc rejection of mail-in ballots due to an alleged signature
        mismatch, disenfranchise mail-in ballot voters, a burden that is undoubtedly
        severe, especially when such voters are given no pre-rejection notice or
        opportunity to resolve the mismatch or otherwise confirm their identity.

Id. at ¶69. Again, Plaintiffs’ Complaint alleges that Texas law is unconstitutional. “A court

considering a challenge to a state election law must carefully balance the character and magnitude

of the injury to the First and Fourteenth Amendment rights that Plaintiffs seek to vindicate against




Trudy Hancock’s Motion to Dismiss                                                               Page 5
           Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 6 of 8



the justifications put forward by Defendants for the burdens imposed by the rule.” Id. at ¶ 65

(emphasis added). No allegation in Count II seeks relief from Hancock, nor even references

Hancock.

   F. Count III fails to state a claim against Hancock

       Count III states, “Texas has not promulgated any procedures to assist individual counties

or the EVBB or SVCs within those counties in evaluating signatures on mail-in ballots, thereby

creating an arbitrary system for evaluation in which committees of laypersons ‘eye-ball’ signatures

and evaluate them based on their own ad hoc standards.” Id. at ¶ 72 (emphasis added). The

Complaint, taken as true, alleges that the State of Texas violates the Fourteenth Amendment. It

does not allege that Hancock has done so and, again, does not even mention her name.

   G. Count IV fails to state a claim against Hancock

       Count IV states:

       Members of CTD who use the mail-in ballot process and, due to their disability,
       cannot make their signatures match, risk disenfranchisement. By reason of such
       disability, the members at issue have suffered and/or risk future exclusion from
       participation in and denial of the benefits of the services, programs, or activities of
       Defendants, and are subjected to discrimination by Defendants. By failing to meet
       their obligation to provide voters who are disabled, cannot vote in person, and, due
       to their disability, cannot sign matching signatures an opportunity to vote that is
       equal and equally effective as that opportunity provided to others, Defendants are
       in violation of the ADA and the RA.

Id. at ¶ 82. While Count IV at least has a passing reference to Hancock, it fails to state that she did

anything wrong and does not seek relief from her. Count IV alleges that the State of Texas has an

invalid law that does not comply with the ADA, not that Hancock violated the law.

   H. Plaintiffs’ Prayer is not supported by the allegations in the Complaint

       Plaintiffs pray for (1) a declaratory judgment that the State of Texas violated the U.S.

Constitution; (2) that the Court enjoin the State of Texas and all 254 Texas counties from following




Trudy Hancock’s Motion to Dismiss                                                                Page 6
          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 7 of 8



Chapter 87 of the Elections Code; and (3) for attorney fees, costs, and other relief. While the Court

may determine whether Texas law is constitutional, it may not enjoin 254 counties (only one of

whom is a party to this suit). It is redundant to ask the Court to declare a law unconstitutional and

then ask the Court to enjoin anyone from following an unconstitutional law. Should the Plaintiffs

prevail against the State, there is no need to enjoin anyone because the law is invalid. Hancock is

not a proper party to this suit because a judgment against her will not grant Plaintiffs any of the

relief they seek. The only proper party is the State of Texas.

        The Plaintiffs are also asking the Court to re-write Texas law—should the Plaintiffs prevail

and the Court declares Chapter 87 unconstitutional, there would be no process to determine the

validity of a mall-in ballot. Thus, Plaintiffs are asking this Court to dictate the process and insert

its judgment in place of the Texas Legislature. Furthermore, Plaintiffs only ask the Court to enjoin

all 254 Texas counties and not the 1,200 plus cities and towns in Texas, nor the 1,000 plus school

districts, nor every water district, utility district, nor the hundreds of other political subdivisions in

the State of Texas who hold elections. The relief Plaintiffs pray for, while broader than the relief

sought in their Counts, still would not resolve their complaint nor grant them relief.

                                           III.   Conclusion

        Any remedy against Defendant Hancock would be redundant of relief granted against the

State. To argue otherwise would mean that all Texas political subdivisions who hold elections

must be a party to this suit. To single out Brazos County is illogical. The only responsible party is

the State of Texas. An order against Defendant Hancock will not solve the problem alleged in the

Complaint. Therefore, the Defendant Hancock is an improper party and should not have to bear

the costs of defending an action taken by the Early Voting Ballot Board and required under state

law. It is also unjust that Brazos County might have to share any portion of Plaintiffs’ attorney

fees should the Court rule that Texas law is invalid.


Trudy Hancock’s Motion to Dismiss                                                                  Page 7
          Case 5:19-cv-00963-OLG Document 29 Filed 10/04/19 Page 8 of 8



                                            IV.   Prayer

       For these reasons, Defendant Hancock requests that the Court grant her Motion to Dismiss

for Failure to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and deny all relief

requested by the Plaintiffs against her.

                                                      Respectfully submitted,

                                                      /s/ J. Eric Magee
                                                      J. Eric Magee
                                                      SBN: 24007585
                                                      e.magee@allison-bass.com
                                                      ALLISON, BASS & MAGEE, L.L.P.
                                                      A.O. Watson House
                                                      402 W. 12th Street
                                                      Austin, Texas 78701
                                                      (512) 482-0701 telephone
                                                      (512) 480-0902 facsimile
                                                      Attorneys for Brazos County Elections
                                                      Administrator Trudy Hancock



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of October, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
all counsel of record.

                                                      /s/ J. Eric Magee
                                                      J. Eric Magee




Trudy Hancock’s Motion to Dismiss                                                             Page 8
